DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group 2 (claims 11-19 and new claims 21-25) and Species A (Figs. 1-3 and 10-13) and Sub-Species A (Figs. 6 and 7) in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden to examine all species.  This is not found persuasive because species A, B, and C would require different search such as searching for different fold lines, how blanks can be configured to be foldable in suitable manner and configuration of alignment tool use.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "second panel is defined by the other of the bottom wall or the first laterally extending wall" in line 2-3 is unclear because if the first panel is also defined by first laterally-extending wall as indicated by the claim how can the second panel be defined by the same panel. Also, it is unclear what is the “other of the bottom wall” since there is only one wall. For purpose of examination the limitation will be interpreted as "second panel is defined by the second laterally extending wall." Claims 14-15, which depend on claim 13, are similarly rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (US3854651).

Regarding claim 11, Osborne teaches a package for storing a covering for an architectural structure, the package comprising (fig. 4 shows the package that is capable of storing a covering for an architectural structure): 
a plurality of walls at least partially defining a cavity configured to receive the covering, the plurality of walls including a bottom wall and first and second laterally-extending walls oriented perpendicular relative to and joined to the bottom wall (see annotated fig. 2 of Osborne below showing plurality of walls defining cavity and two laterally extending walls joined to the bottom wall), 
wherein first and second panels of an alignment tool are formed by at least one wall of the plurality of walls (fig.1 shows panels 18 and 16 are formed by plurality of walls ), the first panel defining a plurality of apertures identifying first mounting hole locations for installing the covering on a vertically-extending surface of a frame of the architectural structure (fig.1 shows panel 18 with plurality of openings 70 that can be capable of being used as first mounting holes when installing the covering ), the second panel defining a plurality of apertures identifying second mounting hole locations for installing the covering on a horizontally-extending surface of the frame (fig.1 shows panel 16 with plurality of openings 70 that can be capable of being used as first mounting holes when installing the covering ).
Annotated fig.2 of Osborne 

    PNG
    media_image1.png
    634
    499
    media_image1.png
    Greyscale


Regarding claim 12, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first panel is defined by a first wall of the plurality of walls (fig.1 and 2 shows panel 18 being the first wall) and the second panel is defined by a second wall of the plurality of walls (fig.1 and 2 show the panel 16 being the second wall).

Regarding claim 13, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 12 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first panel is defined by one of the bottom wall or the first laterally-extending wall (fig.1 and annotated fig.2 shows panel 18 is defined by first laterally extending wall) and the second panel is defined by the second laterally-extending wall. (fig.1 and annotated fig.2 shows panel 16 is defined by second laterally extending wall)

Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Osborne further teaches wherein the bottom wall and the first laterally-extending wall are joined via a crease (fig.1 panels 17 and 18 are joined via score lines 13).

Regarding claim 15, the references as applied to claim 13 above discloses all the limitations substantially claimed. Osborne further teaches wherein the bottom wall and the second laterally-extending wall is-are joined via a perforation (fig.1 panels 17 and 16 are joined via score lines 12).

Regarding claim 16, the references as applied to claim 12 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first and second panels are defined by a common wall of the plurality of walls (fig.1 panels 16 and 18 are defined by flaps 40)

Regarding claim 17, the references as applied to claim 16 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first and second panels are defined by the bottom wall (fig.1 shows the panels 16 and 18 defined by bottom panel 17).

Regarding claim 18, the references as applied to claim 16 above discloses all the limitations substantially claimed. Osborne further teaches wherein the plurality of walls further includes a lid joined to one of the first laterally-extending wall or the second laterally- extending wall (fig.1 and annotated fig.2 above shows the top wall 15 joined to the second laterally-extending wall), the lid including a first lid portion defining the first panel and a second lid portion defining the second panel (fig.1 shows the top panel 15 and including flaps 20 and 21).

Regarding claim 19, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first panel is configured for placement adjacent to the vertically-extending surface of the frame and the second panel is configured for placement adjacent to the horizontally-extending surface of the frame (Fig.1panel 18 is capable for placement to vertically extending surface of the frame and the panel 16 can be capable for placement adjacent to horizontally extending surface of the frame).

Regarding claim 21, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first panel is joined to the second panel at a fold line such that the first panel and the second panel are pivotable between an unfolded configuration in which the first panel and the second panel are substantially coplanar (fig.1 and annotated fig.2 show that panels 18 and 16 are joined via score lines 12 and 13 that are pivotable between unfolded configuration )and an installation configuration in which the first panel and the second panel are substantially perpendicular (fig.2 shows the panels 18 and 16 are perpendicular).

Regarding claim 22, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first mounting hole locations correspond to mounting locations for mounting one or more brackets to the frame of the architectural structure to provide for an outside mounting of the covering (fig. 1 and 2 shows the openings 70 on panel 18 that can be capable for correspond to mounting locations for the brackets on the frame of architectural structure).

Regarding claim 23, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the second mounting hole locations correspond to mounting locations for mounting one or more brackets to the frame of the architectural structure to provide for an inside mounting of the covering (fig. 1 and 2 shows the openings 70 on panel 16 that can be capable for correspond to mounting locations for the brackets on the frame of architectural structure).

Regarding claim 24, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the first and second mounting hole locations correspond to mounting locations to provide for an outside mounting or an inside mounting, respectively, of the covering relative to the frame of the architectural structure (fig. 1 and 2 shows the openings 70 on panels 18 and 16 that can be capable for correspond to mounting locations for the brackets on the frame of architectural structure).

Regarding claim 25, the references as applied to claim 11 above discloses all the limitations substantially claimed. Osborne further teaches wherein the plurality of apertures identify a first set of second mounting hole locations and a second set of second mounting hole locations (fig. 1 and 2 show the first set of openings 70 on panel 18 and second set of openings 70 on panel 16), the first set of second mounting hole locations being associated with flush-mounting the covering on the horizontally-extending surface of the frame, the second set of second mounting hole locations being associated with installing the covering at a minimum installation depth on the horizontally- extending surface of the frame (fig.1 and 2 the two set of openings 70 are capable of being associated with flush-mounting the covering on the horizontally extending surface of the frame and the second set can be associated with installing the covering at a minimum installation dept on the horizontally extending surface of the frame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735